          Case 2:21-cv-04238-FLA-JC Document 18 Filed 07/27/21 Page 1 of 1 Page ID #:87

                                                                                            JS-6



                                        UNITED STATES DISTRICT COURT
                                       CENTRAL DISTRICT OF CALIFORNIA
ANDRES GOMEZ,                                             CASE NUMBER:


                                                                           2:21-cv-04238-FLA-JC
                                              PLAINTIFF
                   v.
BRAEMAR PARTNERSHIP, A CALIFORNIA
LIMITED PARTNERSHIP dba CATAMARAN RESO                                          JUDGMENT
                                             DEFENDANT



An offer of judgment having been made and accepted pursuant to Federal Rule of Civil
Procedure 68, and the offer and notice of acceptance having been filed on July 26, 2021
as docket number 15       (the "Offer of Judgment"), judgment is hereby entered for
 Plaintiff ANDRES GOMEZ

and against
 Defendant BRAEMAR PARTNERSHIP, a California Limited Partnership

 according to the terms set forth in the Offer of Judgment.




                 Date: July 27, 2021                           By: /s/ V.R. Vallery
                                                                    Deputy Clerk




CV-140 (02/21)
                                                    JUDGMENT
